HARRIS ASSOCIATES INVESTMENT TRUST Two North LaSalle Street, Suite 500 Chicago, IL 60602 February 1, 2011 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Ladies and Gentlemen: Harris Associates Investment Trust 1933 Act Registration No. 033-38953 1940 Act Registration No. 811-06279 In accordance with Rule 497(j) of Regulation C under the Securities Act of 1933, Harris Associates Investment Trust (the “Trust”) certifies that: a. the form of prospectus and statement of additional information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent post-effective amendment to the Trust’s registration statement on Form N-1A; and b. the text of the most recent post-effective amendment to the Trust’s registration statement was filed with the Commission via EDGAR on January 28, 2011 with an effective date of January 28, 2011. Very truly yours, HARRIS ASSOCIATES INVESTMENT TRUST /s/ Richard J. Gorman Richard J. Gorman Vice President
